Citation Nr: 0607954	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & his sister


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).


FINDING OF FACT

The veteran's ocular disability is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Service connection for residuals of an eye injury is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2003, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and § 3.159(b) (2005).  Although the 
letter did not provide notice as to the award of disability 
ratings and effective date, there is no possibility of 
prejudice to the veteran because service connection is being 
denied.  In addition, the VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, and providing a 
VA examination in October 2003.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran seeks service connection for residuals of an eye 
injury incurred in 1961, when battery acid got into his eyes.  
The veteran asserts that he has had blurred vision, 
headaches, and dry eye syndrome as a result of this incident. 

Service medical records from December 1960 and May 1961, both 
of which pre-date the accident, show complaints of clouded or 
blurry vision.  In November 1961, the veteran complained of 
battery acid in his eyes.  There are no complaints of any eye 
trouble post-dating November 1961.  The December 1963 
separation examination record does not mention the accident; 
it states that the veteran had occasional episodes of 
blurring of vision in the past but no treatment was required.  
The separation examination also reported the veteran's visual 
acuity was 20/20 and he had a history of using glasses.  In 
his video hearing, the veteran testified that he had trouble 
with his vision after the accident, but he did not see a 
doctor because the doctor was indifferent and it seemed like 
a waste of time.  

The October 2003 VA examination diagnosed the veteran with 
maculopathy of both eyes.  An examining neurologist reported 
that he believed that there would be damage to the cornea if 
the veteran's headaches were caused by battery acid.  He 
opined further that headaches of the manner described by the 
veteran "would be more due to the extraocular muscles which 
[he] highly doubted would be injured by a splash of battery 
acid."  He "did not think it [was] very likely that the 
battery acid itself had much to do with [the veteran's] 
current headaches."  

The examining ophthalmologist stated that he saw no signs of 
injury from battery acid.  A private April 2005 record 
reveals that the treating ophthalmologist did not see any 
definite residual from an old injury, either.  The records 
indicate a diagnosis of age-related macular degeneration in 
both eyes, as well as dry eye syndrome.  Although several 
records report the veteran's history of the accident in 
service, these records do not offer an opinion linking that 
history and the veteran's current eye conditions; no record 
attributes the veteran's current maculopathy or dry eye 
syndrome to the in-service incident.  

Although the veteran has attributed his current eye problems 
and headaches to the in-service incident, a layperson is not 
competent to opine on etiology; his statements are not 
competent medical evidence.  In addition, although the 
veteran reported a doctor asking if he had ever had trauma to 
his eyes, this allegation is not competent evidence because 
there is no record to substantiate that claim, and the other 
competent evidence does not support the allegation.  

During the March 2005 hearing the veteran identified those 
doctors he would approach for an appropriate opinion.  The 
only opinion he was able to obtain was that of Dr. Gardner 
who did "not see any definite residual from the old 
injury."

Consequently, there is no evidence of a link between the 
veteran's current ocular disabilities and service, and 
service connection is denied.  


ORDER

Service connection for residuals of an eye injury is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


